Case: 21-30246       Document: 00516253271            Page: 1      Date Filed: 03/24/2022




             United States Court of Appeals
                  for the Fifth Circuit                                   United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           March 24, 2022
                                     No. 21-30246
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                                    Plaintiff—Appellee,

                                           versus

   Edward Toliver,

                                                                Defendant—Appellant.


                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                              USDC No. 2:19-CR-150-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*

          Defendant-Appellant Edward Toliver appeals his sentences for
   possession of 15 or more fraudulent access devices and aggravated identity theft.
   He contends that the district court incorrectly calculated the loss amount,
   resulting in an inappropriate guidelines range. The Government has moved to
   dismiss Toliver’s appeal as barred by his appellate waiver. We review de novo
   whether an appeal waiver bars an appeal. United States v. Keele, 755 F.3d 752,
   754 (5th Cir. 2014).

          * Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 21-30246      Document: 00516253271            Page: 2   Date Filed: 03/24/2022




                                     No. 21-30246


          Toliver knowingly and voluntarily waived his appellate rights. See United
   States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). In the plea agreement, Toliver
   unambiguously agreed to waive his right to appeal or “collaterally attack” his
   conviction and sentence. His colloquy with the district court at his sentencing
   hearing confirms the knowing and voluntary nature of his plea. We have long
   enforced presentencing appellate waivers when, as here, the defendant was aware
   of the maximum term of imprisonment, knew that sentence selection was within
   the purview of the district court, and understood that the district court had
   discretion to depart from the guidelines recommendation. See United States v.
   Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).
          Affording the language of Toliver’s appeal waiver its plain meaning, it
   undoubtedly “applies to the circumstances at issue” in this case. United States v.
   Harrison, 777 F.3d 227, 233 (5th Cir. 2015). By its terms, the appellate waiver
   bars appeals or collateral attacks on Toliver’s conviction or sentence for any
   reason except ineffective assistance of counsel or a sentence that exceeded the
   statutory maximum. His appeal is neither based on ineffective assistance of
   counsel nor that his sentence exceeded the statutory maximum. Toliver’s
   appellate waiver is valid and enforceable. See Bond, 414 F.3d at 544.
          The Government’s motion to dismiss is GRANTED, and Toliver’s
   appeal is DISMISSED.




                                           2